NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CIARAN PAUL REDMOND, AKA Irish,                 No.    21-55142

                Petitioner-Appellant,           D.C. Nos.    2:20-cv-05170-SVW
                                                             2:15-cr-00532-SVW-2
 v.

UNITED STATES OF AMERICA,                       MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                     Argued and Submitted December 6, 2021
                              Pasadena, California

Before: BERZON, BEA, and NGUYEN, Circuit Judges.

      Ciaran Redmond was imprisoned at the United States Penitentiary in

Victorville, California (“Victorville”) when he assaulted a fellow inmate with a

metal shank. The attack was caught on security footage, and Redmond was charged

and convicted of assault with intent to commit murder, assault with a dangerous

weapon, and assault resulting in serious bodily injury in violation of 18 U.S.C. §§



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                          1
113(a)(1), (a)(3), and (a)(6). Each charge required the government to prove, as an

element of conviction, that the offense took place “within the special maritime and

territorial jurisdiction of the United States.” 18 U.S.C. § 113(a).

      In United States v. Redmond, No. 17-50004, 748 F. App’x. 760, 761 (9th Cir.

2018) (“Redmond I ”), Redmond challenged his convictions on sufficiency of the

evidence grounds, arguing that, while the prosecution introduced evidence that the

assault occurred in a federal prison, there was no evidence at trial showing that the

assault took place within the special maritime and territorial jurisdiction of the

United States. The prior panel affirmed the judgment of conviction and took judicial

notice of Victorville’s jurisdictional status.1 Id. at 761-62.



      1
        The panel took judicial notice of Victorville’s jurisdictional status by relying
on several documents produced by the government. The two most relevant
documents included a letter from the United States Department of War to the
California governor, dated September 29, 1944, which accepted jurisdiction over the
land underlying Victorville on behalf of the federal government, and a letter from
the California State Lands Commission, dated September 27, 2002, stating that,
while there was no information in the Commission’s files indicating that the War
Department letter was recorded with the San Bernardino County Recorder, the
Commission “presum[ed]” that it was. Redmond I, 748 F. App’x at 761.
       These documents matter because, for the federal government to gain
jurisdiction over state land, it must comply with 40 U.S.C. § 3112, which requires
an “authorized officer” to “indicate acceptance of jurisdiction on behalf of the
Government by filing a notice of acceptance with the Governor of the State or in
another manner prescribed by the laws of the State where the land is situated.” In
1944, California Government Code § 120 required the governor to record that
federal acceptance of jurisdiction over the land with the county recorder’s office to
effectuate the transfer of jurisdiction. See People v. Brown, 69 Cal. App. 2d 602, 605
(Cal. App. 1945).

                                            2
      In this habeas appeal (“Redmond II ”), Redmond challenges his conviction

again on two grounds: (1) he received ineffective assistance of counsel under

Strickland v. Washington, 466 U.S. 668 (1984), when his trial attorney failed to

contest the jurisdictional element of the offense at trial, and (2) the government

violated Brady v. Maryland, 373 U.S. 83 (1963), when it suppressed evidence that

would tend to cast doubt on whether the federal government’s jurisdiction over

Victorville was legally effectuated.

      We review de novo the district court’s denial of a habeas petition brought

under 28 U.S.C. § 2255, United States v. Chacon-Palomares, 208 F.3d 1157, 1158

(9th Cir. 2000), as well as the district court’s Brady determinations, United States v.

Kohring, 637 F.3d 895, 901 (9th Cir. 2011). For the reasons set forth below, we

affirm the district court’s denial of habeas relief.

1.    Ineffective Assistance of Counsel

      Ineffective assistance of counsel violates the Sixth Amendment. Strickland,

466 U.S. at 685-86. To establish ineffective assistance of counsel, Redmond must

show: (1) his counsel’s performance was deficient, and (2) the deficient performance

caused prejudice. Id. at 687. “Failure to satisfy either prong of the Strickland test

obviates the need to consider the other.” Rios v. Rocha, 299 F.3d 796, 805 (9th Cir.

2002).

      Here, we need reach only the first prong of Redmond’s Strickland claim. To


                                            3
satisfy the deficiency prong, Redmond must show that his attorney’s performance

fell below an objective standard of reasonableness. Browning v. Baker, 875 F.3d

444, 471 (9th Cir. 2017). “Judicial scrutiny of counsel’s performance must be highly

deferential,” and “[a] fair assessment of attorney performance requires that every

effort be made to eliminate the distorting effects of hindsight.” Strickland, 466 U.S.

at 689. Thus, there is a “strong presumption that counsel’s representation was within

the wide range of reasonable professional assistance.” Harrington v. Richter, 562

U.S. 86, 104 (2011) (internal quotation marks omitted).

      In United States v. Inoue, No. ED CR 09-380(A) VAP, 2010 WL 11537485,

at *1 (C.D. Cal. Aug. 11, 2010) (unpublished), aff’d on other grounds, 463 F. App’x

643 (9th Cir. 2011) (unpublished), a prisoner at the same prison at issue here

(Victorville) was charged under the same assault statute (18 U.S.C. § 113).2 There,

the district court took judicial notice of Victorville’s jurisdictional status based on

the same documents the prior panel had at its disposal in Redmond I. See

Inoue, 2010 WL 11537485, at *3-4. Although the district court decision in Inoue

was not binding precedent, it was not unreasonable for Redmond’s attorney to decide

not to argue Victorville’s jurisdictional status to the jury or in a motion for a

judgment of acquittal to the trial court, as there was reason to believe that either


2
 The Ninth Circuit memorandum disposition affirming Inoue did not discuss the
question whether it was appropriate for the district court to take judicial notice of
Victorville’s jurisdictional status. Inoue, 463 F. App’x at 644-46.

                                           4
course would be unsuccessful given the outcome in Inoue. The Sixth Amendment

does not require attorneys to pursue arguments that have a low probability of

success. Lowry v. Lewis, 21 F.3d 344, 346 (9th Cir. 1994).

      Finally, we agree that there could well be merit to the claim that the transfer

of jurisdiction from California to the federal government was not legally effectuated,

as there is a lack of proof that the 1944 War Department letter was recorded in San

Bernardino County. Still, Redmond’s “lawyer cannot be required to anticipate our

decision in this later case, because his conduct must be evaluated for purposes of the

performance standard of Strickland ‘as of the time of counsel’s conduct.’” Lowry,

21 F.3d at 346 (quoting Strickland, 466 U.S. at 690).

2.    The Brady Claim

      A Brady violation has three elements: (1) the evidence at issue is favorable to

the defendant, (2) the evidence was suppressed by the state, and (3) prejudice ensued.

Shelton v. Marshall, 796 F.3d 1075, 1083 (9th Cir. 2015).

      Redmond claims that the War Department letter and the State Lands

Commission letter were suppressed in violation of Brady because they were not

made known to Redmond until after trial, during the direct appeal of his conviction.

But both letters were publicly filed with the district court in Inoue.            See

Government’s Opposition to Defendant’s Motion for a New Trial, Ex. A, United

States v. Inoue, No. ED CR 09-380(A) VAP (C.D. Cal. Aug. 11, 2010). Given the


                                          5
similarities between Redmond’s case and Inoue, Redmond had “enough information

to be able to ascertain the supposed Brady material on his own,” meaning that “there

[was] no suppression by the government.” United States v. Aichele, 941 F.2d 761,

764 (9th Cir. 1991).

      AFFIRMED.




                                         6